Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9, 2022 has been entered.

Response to Arguments
Applicant's arguments filed December 9, 2022 have been fully considered but they are not persuasive. Applicant argues that the references cited allegedly fail to teach or disclose “deriving/determining patient and surgical information based, at least in part, on the received data” and further alleges “Squilla fails to disclose, teach, or suggest deriving/determining one piece of information based on a different piece of information.” Examiner respectfully disagrees. 
Examiner respectfully submits the combination of references cited in the Action clearly teaches the limitations in question. First, Squilla clearly discloses a system and method automating a healthcare facility workflow process, and automatically processing a plurality of content based on the rule set. Squilla discloses automatically processing content, organizing the content, and displaying the content based on the desired content hierarchy utilizing artificial intelligence to facilitate (see Squilla at Abstract generally and [0001]).  As illustrated in FIG. 1, Examiner respectfully submits the collection phase would constitute the data received. In further detail, at step 30 of FIG. 3 of Squilla it is clear that content collection and processing can be determined based on the parameters provided by various preferences and factors as disclosed at [0039] and at [0073]). This collected information is then organized and presented/displayed (See FIGS. 4 and 5 generally) Therefore, it is clear that Squilla discloses certain content is determined, collected, organized and presented based on certain provided information.   
Furthermore, Examiner respectfully submits that Reiner further addresses this limitation at least at FIG. 3A and steps 306 and 307 and as described at [0276]. Therein, Reiner discloses patient identification and authentication at step 306 and automatically retrieving patient’s medical records at 307. Reiner further describes analysis/determination at 308 and retrieval of further information regarding a medical procedure at 309 and 310 of FIG. 3A. Thus, Examiner respectfully submits Reiner clearly discloses certain information is determined and presented based on certain information provided. That is, Reiner discloses “determining patient information based on received data” and “determining surgical information based on received data”. Additionally, Examiner respectfully submits Reiner discloses artificial intelligence and neural networks to help facilitate the determination at least at [0187] and [0263] and [0276]. Therefore, Examiner respectfully submits Reiner clearly discloses a situational awareness module. 
Thus, Examiner respectfully submits these limitations are clearly disclosed by the cited references, and therefore, the claims are properly addressed and rejected below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: situational awareness module in claims 1 and 8 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1, 2, 7-9, 14-16 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Squilla et al., US 2009/0182577 A1 (hereinafter “Squilla”) in view of Reiner, US 2017/0068792 A1 (hereinafter “Reiner”). 
Regarding claim 1, Squilla discloses a modular surgical system (see at least FIG. 2 illustrating a system 10 for use in a surgical setting as described at least at [0006] and [0017]] and [0024]), comprising: 
a display (FIG. 2, display device 24 described at [0024]-[0025]; and 
a modular hub operably coupled to the display (see at least FIG. 2 with controller 12 coupled to the display with connection line 28 described at [0024]-[0025]), wherein the modular hub is configured to:
receive data associated with a patient (see generally [0002] and [0018] and further at least [0068] describing receiving and storing data associated with the patient therein, specifically noting FIG. 1 with the collect portion described at least at [0018]-[0020], further at least at FIG. 3 with collect and retrieve content at steps 30 and 38 at [0039]-[0040] and additionally [0029]-[0031] describing collection of content); 
determine patient information associated with the patient, based, at least in part, on the received data (see at least [0017]-[0020] and FIG. 1 describing the organize phase and further at least at FIG. 6 with displayed data of the pre-surgical patient information tab therein as described at least at [0052]); 
determine surgical information associated with the patient based, at least in part, on the received data (see at least [0017]-[0020] and FIG. 1 describing the organize phase and various information that is to be and further at least at FIG. 6 with displayed data of the primary surgical tab therein as described at least at [0052]); and 
populate the display with the determined patient information and determined surgical information (see generally at FIG. 1 describing display stage at [0023]; further at least FIGS. 6-8 illustrating the displayed information and patient and surgical information content therein as described at least at [0052] and at [0070]). 

However, Squilla does not explicitly disclose the modular hub comprising a situational awareness module, and determining patient information via the situational awareness module, and deriving surgical information via the situational awareness module.
In the same field of endeavor, Reiner discloses a system (see FIG. 1, system 100 described at [0050]) comprising a situational awareness module (see at least [0107] describing programs using artificial intelligence and at [0187] and [0263] and [0276]), and deriving patient information via the situational awareness module (see at least FIGS 3A-C and [0276] describing procedure validation protocols using artificial intelligence and verifications for patients using various data), and deriving surgical information via the situational awareness module (see at least FIGS 3A-C and [0263] describing best practices for procedures therein using artificial intelligence ).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the surgical hub of Squilla to incorporate the artificial intelligence system as disclosed by Reiner because the references are within the same field of endeavor, namely, surgical and surgical tools systems and methods. The motivation to combine these references would have been to improve quality and safety and clinical outcomes  (see Reiner at least at [0266]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 2, Squilla in view of Reiner discloses the modular surgical system of claim 1 (see above), wherein the surgical information associated with the patient comprises steps associated with a surgical procedure to be performed on the patient (see at least [0043]-[0047]). 

Regarding claim 7, Squilla in view of Reiner discloses the modular surgical system of claim 1(see above) wherein the data associated with the patient comprises data scanned from a patient band associated with patient (see Reiner at least FIG. 3 and step 306 described at least at [0273]-[0275]) , and wherein the modular hub is further configured to confirm the patient's identity based on the data scanned data from the patient band (see Reiner at least [0275] the hub is configured to confirm the patients identity with further input from healthcare professional as disclosed therein).

Regarding claim 8, it is similar in scope to claim 1 above, the only difference between claim 1 and claim 8 being claim 8 obtains the information rather than derives the information (see at least Squilla at FIG. 1 and describing content collection and organization at [0017]-[0023] and obtaining at [0080]). Therefore, claim 8 is similarly analyzed and rejected as claim 1 above. 

Regarding claim 9, it is similar in scope to claim 2 above; therefore, claim 9 is similarly analyzed and rejected as claim 2. 

Regarding claim 15,  it is similar in scope to claims 1 and 8 above, the only difference being claim 15 derives surgical information associated with a surgical procedure to be performed on the patient (see Squilla at least at [0043]-[0047] describing derivation of surgical information and procedures accordingly). Therefore, claim 15 is similarly analyzed and rejected as claim 1 above. 

Regarding claim 16, it is similar in scope to claim 2 above; therefore, claim 16 is similarly analyzed and rejected as claim 2. 

Regarding claim 14, it is similar in scope to claim 7 above; therefore, claim 14 is similarly analyzed and rejected as claim 7. 
Regarding claim 20, it is similar in scope to claim 7 above; therefore, claim 20 is similarly analyzed and rejected as claim 7. 
Regarding claim 21, Squilla in view of Reiner discloses the modular surgical system of Claim 1 (see above), wherein the data associated with the patient is received from more than one data source (see at least Reiner disclosing retrieving data from databases [0272]-[0279] at FIG. 3A).
Regarding claim 22, Squilla in view of Reiner discloses the modular surgical system of Claim 1 (see above), wherein the modular hub is further configured to provide prompts on the display based on the received data (see at least Reiner describing prompting on a display at [0109] and [0181] and [0198] wherein smart technologies will help prompt the users with information regarding the patient).

Claims 3-6, 10-13, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Squilla et al., US 2009/0182577 A1 (hereinafter “Squilla”) in view of Reiner, US 2017/00687892 A1 (hereinafter “Reiner”) further in view of Hanrahan et al., US 2018/0193579 A1 hereinafter “Hanrahan”). 
Regarding claim 3, Squilla in view of Reiner discloses the modular surgical system of claim 2 (see above).
However, Squilla in view of Reiner does not explicitly disclose wherein the modular hub is coupled to a modular device, and wherein the modular hub is further configured to derive what step of the surgical procedure is being performed based on data received from the modular device. 
In the same field of endeavor, Hanrahan discloses wherein the modular hub is coupled to a modular device (see at least FIG. 1 illustrating medical device 16 connectivity to various monitoring devices 16A and 16B described at [0020], further illustrating connectivity at FIG. 5 described at [0073]-[0075]), and wherein the modular hub is further configured to derive what step of the surgical procedure is being performed based on data received from the modular device (see at least FIG. 5 describing exemplarily identifying particular events using the clinical event detection 308 within a surgical procedure using the ventilator support such as start of the procedure or event, induction phase and maintenance phase accordingly as described at [0072]-[0075]). 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the modular system of Squilla in view of Reiner to incorporate the clinical event detection, determination and feedback as disclosed by Hanrahan because the references are within the same field of endeavor, namely, modular systems for use in a hospital and surgical setting. The motivation to combine these references would have been to improve feedback of effectiveness of techniques and/or actions to the operators (see Hanrahan at least at [0072]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 4, Squilla in view of Reiner further in view of Hanrahan discloses the modular surgical system of claim 3 (see above), wherein the modular device comprises a ventilator, and where the data received from the ventilator comprises ventilator data (see at least Hanrahan at FIG. 5 and [0072]-[0075] describing ventilator data therein). 

Regarding claim 5, Squilla in view of Reiner further in view of Hanrahan discloses the modular surgical system of claim 3 (See above), wherein the modular device comprises a medical imaging device, and where the data received from the medical imaging device comprises medical imaging device data (Hanrahan FIG. 5 and [0072]-[0075] describing various other forms of data including imaging data at least at [0031]; it would be obvious to one of ordinary skill that various data received could be used to indicate or determine the portion of the surgical procedure through analysis of the data therein).  

Regarding claim 6, Squilla in view of Reiner further in view of Hanrahan discloses the modular surgical system of claim 3 (see above), wherein the modular device comprises a surgical instrument, and wherein the data received from the surgical instrument comprises an operation of the surgical instrument (Hanrahan FIG. 5 and [0072]-[0075] describing various other forms of information gathered from various sources including various medical devices at least at [0045] and [0054] and [0063]; it would be obvious to one of ordinary skill that various data received could be used to indicate or determine the portion of the surgical procedure through analysis of the data provided therein). 


Regarding claim 10, it is similar in scope to claim 3 above; therefore, claim 10 is similarly analyzed and rejected as claim 3. 

Regarding claim 11, it is similar in scope to claim 4 above; therefore, claim 11 is similarly analyzed and rejected as claim 4. 

Regarding claim 12, it is similar in scope to claim 5 above; therefore, claim 12 is similarly analyzed and rejected as claim 5.

Regarding claim 13, it is similar in scope to claim 6 above; therefore, claim 13 is similarly analyzed and rejected as claim 6. 

Regarding claim 17, it is similar in scope to claim 3 above; therefore, claim 17 is similarly analyzed and rejected as claim 3. 
Regarding claim 18, it is similar in scope to claim 4 above; therefore, claim 18 is similarly analyzed and rejected as claim 4. 
Regarding claim 19, it is similar in scope to claim 5 above; therefore, claim 19 is similarly analyzed and rejected as claim 5. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARVESH J NADKARNI/Examiner, Art Unit 2623     
		/AMARE MENGISTU/                             Supervisory Patent Examiner, Art Unit 2623